An unpub|ishdd order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SuPREME Coum'
oF
NEvAnA

(O) 1947A

 

IN THE SUPREME COURT OF THE STATE OF NEVADA

 

 

RUSSELL, No. 6293'7
Appellant,
vs. _ a 
CHRISTINE PAPPAS; AND WASHOE § § L § 
COUNTY SHERIFF,
Respondents. "|UL 1 2 2013

TRAc\E »100 Nev. 20'7, 209, 678 P.2d 1152, 1153 (1984). Thus,
because we lack jurisdiction to consider this appeal, we

ORDER this appeal DISMISSED.

/l¢-/\'»@»¢i. ,J.

Hardesty \

C erry

cc: Hon. Brent T. Adams, District Judge
Russell
Christine Pappas
Washoe County District Attorney/Civil Division
Washoe District Court Clerk